It is our opinion that the contract should have been received in evidence and other excluded proof permitted to determine whether the subscription of the seller’s name in typewriting was authorized by the seller and made with the intention of subscribing the seller’s name within the intent and meaning of section 259 of the Real Property Law. (Bork v. Martin, 132 N. Y. 280. 285; Landeker v. Co-Operative Bldg. Bank, 71 Misc. 517, 518; Mesibov, Glinert & Levy v. Cohen Bros. Mfg. Co., 245 N. Y. 305, 310; Koch v. Regan, 272 App. Div. 920.) Nolan, P. J., Carswell, Johnston, Sneed and MacCrate, JJ., concur.